  Case 18-81808      Doc 43       Filed 04/19/19 Entered 04/19/19 10:26:42           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: SCOTT LEVINE                          §       Case No. 18-81808
       AIMEE LEVINE                          §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/23/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 02/07/2019.

       6) Number of months from filing or conversion to last payment: 5.

       7) Number of months case was pending: 7.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $13,100.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81808      Doc 43       Filed 04/19/19 Entered 04/19/19 10:26:42     Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 2,595.00
      Less amount refunded to debtor(s)                       $ 865.00
NET RECEIPTS                                                                   $ 1,730.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 1,582.96
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 147.04
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                               $ 1,730.00

Attorney fees paid and disclosed by debtor(s):                $ 500.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim   Principal    Interest
Name                         Class          Scheduled   Asserted    Allowed        Paid        Paid
BARRICK SWITZER LONG BALSLEY Lgl             4,000.00   2,500.00    2,500.00   1,582.96        0.00
MIDWEST TITLE LOANS          Sec             3,000.00   1,845.71    1,845.71       0.00        0.00
MIDWEST TITLE LOANS          Uns             1,565.58       0.00        0.00       0.00        0.00
AMERICAN PROFIT RECOVERY     Uns                90.00        NA          NA        0.00        0.00
AMERIPATH CINCINNATI, INC.   Uns               147.00        NA          NA        0.00        0.00
BC SERVICES                  Uns               445.00        NA          NA        0.00        0.00
CHOICE RECOVERY              Uns               530.00        NA          NA        0.00        0.00
CHOICE RECOVERY, INC.        Uns               145.00        NA          NA        0.00        0.00
CITY OF DEKALB               Uns               250.00        NA          NA        0.00        0.00
MICHAEL R NAUGHTON           Uns             1,318.00   1,629.02    1,629.02       0.00        0.00
COMMONWEALTH EDISON CO       Uns               635.00   1,394.37    1,394.37       0.00        0.00
CONVERGENT OUTSOURCING       Uns               120.00        NA          NA        0.00        0.00
CONVERGENT OUTSOURCING       Uns               180.00        NA          NA        0.00        0.00
CREDIT COLLECTION SERVICES   Uns             1,180.00        NA          NA        0.00        0.00
CREDIT CONTROL LLC           Uns               150.00        NA          NA        0.00        0.00
DEKALB COMMUNITY SCHOOL      Uns             2,260.00        NA          NA        0.00        0.00
DEKALB MOTOR COMPANY         Uns               133.00        NA          NA        0.00        0.00
ILLINOIS STUDENT ASSISTANCE  Uns                 0.00   6,040.61        0.00       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81808      Doc 43       Filed 04/19/19 Entered 04/19/19 10:26:42      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
DEPT. OF EDUCATION/NAVIENT          Uns          0.00         NA          NA        0.00       0.00
DEPT OF EDUCATION/NAVIENT           Uns          0.00         NA          NA        0.00       0.00
DEPT OF EDUCATION/NAVIENT           Uns          0.00         NA          NA        0.00       0.00
DEPT OF EDUCATION/NAVIENT           Uns          0.00         NA          NA        0.00       0.00
DEPT OF EDUCATION/NAVIENT           Uns          0.00         NA          NA        0.00       0.00
DEPT OF EDUCATION/NAVIENT           Uns      2,279.00         NA          NA        0.00       0.00
E-470 PUBLIC HIGHWAY                Uns         20.00      243.78      243.78       0.00       0.00
ENTERPRISE RENT-A-CAR               Uns         25.00         NA          NA        0.00       0.00
FMS,INC.                            Uns        200.00         NA          NA        0.00       0.00
FRONTIER                            Uns        115.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        450.00      443.19      443.19       0.00       0.00
HORIZON FINANCIAL MGMT              Uns        535.00         NA          NA        0.00       0.00
HORIZON FINANCIAL MGMT              Uns        340.00         NA          NA        0.00       0.00
HORIZON FINANCIAL MGMT              Uns        535.00         NA          NA        0.00       0.00
ILLINOIS COMMUNITY CREDIT           Uns      8,256.00         NA          NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns      1,728.00   18,460.00   18,460.00       0.00       0.00
INTERNAL REVENUE SERVICE            Pri      6,741.00      786.52      786.52       0.00       0.00
INTERNAL REVENUE SERVICE            Uns          0.00    5,609.39    5,609.39       0.00       0.00
KISHHEALTH PHYSICIAN GROUP          Uns        120.00         NA          NA        0.00       0.00
KISHWAUKEE HOSPITAL                 Uns        490.00         NA          NA        0.00       0.00
KISHWAUKEE HOSPITAL                 Uns        215.00         NA          NA        0.00       0.00
LINEBARGER GOGGAN BLAIR &           Uns         40.00         NA          NA        0.00       0.00
LONG'S PEAK ER PHYSICIANS           Uns        135.00         NA          NA        0.00       0.00
LONGMONT UNITED HOSPITAL            Uns        425.00         NA          NA        0.00       0.00
LURIE CHILDREN'S MEDICAL            Uns         25.00         NA          NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,395.00      671.74      671.74       0.00       0.00
MIDWEST ORTHOPEDIC INSTITUTE        Uns        140.00         NA          NA        0.00       0.00
NATIONWIDE CREDIT &                 Uns        145.00         NA          NA        0.00       0.00
NAVIENT SOLUTIONS INC               Uns          0.00   40,450.88        0.00       0.00       0.00
NAVIENT                             Uns          0.00         NA          NA        0.00       0.00
NAVIENT                             Uns          0.00         NA          NA        0.00       0.00
NAVIENT                             Uns          0.00         NA          NA        0.00       0.00
NAVIENT                             Uns          0.00         NA          NA        0.00       0.00
NAVIENT                             Uns          0.00         NA          NA        0.00       0.00
NCO FINANCIAL SYSTEMS, INC.         Uns        100.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81808      Doc 43       Filed 04/19/19 Entered 04/19/19 10:26:42    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
NICOR GAS                           Uns        600.00     541.19     541.19       0.00       0.00
NORTHERN REHAB & SPORTS             Uns        210.00        NA         NA        0.00       0.00
NORTHWESTERN MEDICINE               Uns      1,030.00        NA         NA        0.00       0.00
ONEMAIN                             Uns      5,270.00   5,270.84   5,270.84       0.00       0.00
PENNSYLVANIE TURNPIKE               Uns         30.00        NA         NA        0.00       0.00
PROFESSIONAL ACCOUNT                Uns         60.00        NA         NA        0.00       0.00
DIRECTV, LLC BY                     Uns        400.00     400.00     400.00       0.00       0.00
ROCKFORD MERCANTILE                 Uns        290.00        NA         NA        0.00       0.00
VERIZON                             Uns      1,900.00        NA         NA        0.00       0.00
PETE MATARANGAS                     Uns          0.00        NA         NA        0.00       0.00
WEST CREEK FINANCIAL                Uns          0.00     940.00       0.00       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     575.34     575.34       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00   1,143.11   1,143.11       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81808      Doc 43       Filed 04/19/19 Entered 04/19/19 10:26:42    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                   $ 1,845.71           $ 0.00               $ 0.00
      All Other Secured                              $ 0.00          $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 1,845.71           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                       $ 786.52            $ 0.00               $ 0.00
TOTAL PRIORITY:                                  $ 786.52            $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 36,381.97           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,730.00
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 1,730.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81808        Doc 43      Filed 04/19/19 Entered 04/19/19 10:26:42               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
